                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     COLONY INSURANCE COMPANY,
9
                  Plaintiff,
10                                                    Case No. 2:18-cv-01085-RAJ
           v.
11                                                    ORDER GRANTING MOTION
     BACGEN TECHNOLOGIES, INC., et al.,               FOR DEFAULT JUDGMENT
12
                  Defendants.
13
14
15                                   I.   INTRODUCTION
16         This matter is before the Court on Plaintiff’s motion for default judgment. Dkt. #
17   31. For the reasons below, the Court GRANTS the motion.
18                                   II. BACKGROUND
19         The State of Oregon (“Oregon”) filed an action against Defendants in Oregon state
20   court (the “Underlying Suit”) asserting claims for violations of the Oregon False Claims
21   Act, ORS 180.750 et. seq., and unjust enrichment. Dkt. # 20-1. Oregon alleges that
22   Defendants, acting in their capacity as consultants to the Oregon University System
23   (“OUS”) and OUS’s solar project developer, knowingly submitted false and fraudulent
24   documents to the Oregon Department of Energy (“ODoE”) to obtain tax credits related to
25   six solar projects. Id. The Underlying Suit alleges that ODoE’s grant of tax credits based
26   upon Defendants’ false applications and documents resulted in damages in excess of
27   $14,000,000. Id. Additionally, Defendant Martin Shain, a co-founder and officer at
28   ORDER – 1
1    Bacgen Technologies, Inc. (“Bacgen”), was indicted and prosecuted by Oregon for, among
2    other charges, Racketeering and Forgery in the First Degree in relation to documents
3    submitted to the ODoE. Dkt. # 20. Although Shain entered into a plea agreement with
4    Oregon in which he was allowed to plead “no contest” to the Racketeering charges, he
5    admitted to meeting with ODoE employees on September 5, 2012 and knowingly uttering
6    two forged documents. Id. One of the forgeries purported to be an invoice from Solar
7    Foundation Systems for the installation of “solar racking systems.” Id. The other forgery
8    purported to be a letter from one of the previous developers indicating it had spent $210,000
9    on various costs relating to the construction. Id.
10          Colony provided insurance coverage to Bacgen through Colony Insurance
11   Company Policy No. PKC303680 (the “Policy”), effective from July 24, 2015 to July 24,
12   2016. Id. Defendants tendered the Underlying Suit to Colony for defense against the
13   claims alleged for and indemnification of any damages judgment entered against them.
14          Section V of the Policy details exclusions to coverage, including any claim, “[b]ased
15   upon or arising out of . . . :
                           a. Any criminal, fraudulent, or dishonest act, omission
16
                   or offense; however, [Colony] shall defend any allegations
17                 concerning this item a., against any insured if such allegations
                   involve a ‘claim’ to which this insurance otherwise applies
18                 until judgment or other final adjudication establishes, or if such
19                 insured admits, that such act, omission or offense was
                   committed, or personally acquiesced in, by such insured;
20                         b. Any act, omission or offense committed with
                   knowledge of its wrongful nature or with the intent to cause
21
                   damage;
22                         c. The gaining by any insured of any personal profit,
                   gain or advantage to which the insured is not legally entitled
23
24          ….

25   Id.
26          Although he was served with the complaint, Defendant Shain has not appeared in
27   this action. On October 20, 2019, Colony moved for default judgment against Shain.
28   ORDER – 2
1    Colony seeks a declaration that the Policy does not provide coverage for the conduct,
2    circumstances, claims, damages, and liability alleged against him in the Underlying Suit.
3                                       III.   LEGAL STANDARD
4           At the default judgment stage, the court presumes all well-pleaded factual
5    allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
6    826 F.2d 915, 917–18 (9th Cir. 1987); see also Fair House. of Marin v. Combs, 285 F.3d
7    899, 906 (9th Cir. 2002). Although the entry of default judgment under Rule 55(b) is “an
8    extreme measure,” disfavored cases should be decided upon their merits whenever
9    reasonably possible. Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002);
10   also see Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
11          In addition, Federal Rule of Civil Procedure 55(b)(1) permits the court to enter
12   default judgment when the plaintiff’s claim “is for a sum certain or a sum that can be made
13   certain by computation.” Fed. R. Civ. P. 55(b)(1). In moving the court for default
14   judgment, a plaintiff must submit evidence supporting the claims for a particular sum of
15   damages. Fed. R. Civ. P. 55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks is
16   “a liquidated sum or capable of mathematical calculation,” the court must hold a hearing
17   or otherwise ensure that the damage award is appropriate, reasonable and demonstrated by
18   evidence. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981); see also Getty Images
19   (US), Inc. v. Virtual Clinics, 2014 WL 358412 (W.D. Wash. 2014). In determining
20   damages, a court can rely on the declarations submitted by the plaintiff. Dr. JKL Ltd. v.
21   HPC IT Educ. Ctr., 749 F. Supp. 2d 1046 (N.D. Cal. 2010). Where there is evidence
22   establishing a defendant’s liability, the court has discretion, not an obligation, to enter a
23   default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980); see also Alan
24   Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988). Since deciding
25   for or against default judgment is within the court’s discretion, a defendant’s default does
26   not de facto entitle a plaintiff to a court-ordered judgment. Curtis v. Illumination Arts, Inc.,
27   33 F. Supp. 3d 1200, 1210–11 (W.D. Wash. 2014).
28   ORDER – 3
1                                        IV.    DISCUSSION
2           In exercising its discretion on a motion for default judgment, the Court considers
3    the “Eitel” factors: (1) the substantive merits of plaintiff’s claims; (2) the sufficiency of the
4    claims raised in the complaint; (3) the possibility of prejudice to the plaintiff if relief is
5    denied; (4) the sum of money at stake; (5) the possibility of a dispute concerning material
6    facts; (6) whether the default was due to excusable neglect; and (7) the strong policy
7    favoring decisions on the merits when reasonably possible. Eitel v. McCool, 782 F.2d
8    1470, 1471–72 (9th Cir. 1986). The substantive merits of the claims and the sufficiency
9    of the Complaint are often analyzed together. Curtis, 33 F. Supp. 3d. at 1211. As noted
10   above, Colony seeks a declaration that that the Policy does not provide coverage for the
11   conduct, circumstances, claims, damages, and liability alleged in the Underlying Suit.
12          Under the Declaratory Judgment Act, 28 U.S.C. § 2201(a), “any court of the United
13   States, upon the filing of an appropriate pleading, may declare the rights and other legal
14   relations of an interested party seeking such declaration, whether or not further relief is or
15   could be sought.” Here, in the instant case, Colony’s allegations establish that the Policy
16   does not cover the Underlying Action. The Complaint alleges that Shain admitted to
17   knowingly forging documents to obtain ODoE’s grant of tax credits under the BETC
18   program. The Policy excludes coverage based upon or arising out of “[a]ny act, omission
19   or offense committed with knowledge of its wrongful nature or with the intent to cause
20   damage . . . .” Therefore, Colony’s claim against Shain is sufficiently meritorious to weigh
21   in favor of default judgment.
22          The remaining Eitel factors also favor default judgment. Colony faces ongoing legal
23   costs in the state court matter and the risk of having to indemnify Shain. These costs may
24   be considerable, and this action is the only mechanism available to avoid incurring them.
25   See Am. Commerce Ins. Co. v. Schierman, No. C12-0195JLR, 2012 WL 13018750, at *3
26   (W.D. Wash. June 25, 2012) (“[T]here is great risk of prejudice to the plaintiff if the motion
27   is denied, because this action is the only means by which [it] can establish that it has no
28   ORDER – 4
1    duty to defend or indemnify [the insured].”). There is no money at stake in the action as
2    Colony only seeks a declaration of its obligations under the Policy and no costs. Eitel, 782
3    F.2d at 1471. Finally, no evidence of excusable neglect is before the Court. Id.
4           For the reasons stated above, the Court GRANTS Colony’s motion for default
5    judgment. Dkt. # 30.
6
            DATED this 18th day of December, 2019.
7
8
9
                                                      A
                                                      The Honorable Richard A. Jones
10
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 5
